Upon the papers filed in support of the motion and cross motion and no papers having been filed in opposition thereto, it is
Ordered that the motion is granted; the respondent Robert P. McGrath is suspended immediately from the practice of law in the State of New York, until the further order of this court; and it is further,
Ordered that the said Robert P. McGrath, be and he hereby is, commanded to desist and refrain: (1) from practicing law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the respondent, Robert P. Mc-Grath, shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys — a copy of such rules being annexed hereto and made a part hereof; and it is further,
Ordered that pursuant to the rules of this court (22 NYCRR 691.13 [d]) the following named attorney Maryann King, Esq., 50 Main Street (Suite 1000), White Plains, New York 10606, *397is appointed to inventory respondent’s files and she shall take such action as deemed proper and advisable to protect the interest of his clients and for the protection of the interest of the suspended attorney. Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.